PAUL PRESSLER, Justice,
dissenting.
I dissent. To determine whether or not appellant was actually a party to the commission of the offense of robbery, the court should look to TEX.PENAL CODE ANN. § 7.01(a) and (b) (Vernon Supp.1983) which states:
(a) A person is criminally responsible as a party to an offense if the offense is committed by his own conduct, by the conduct of another for which he is criminally responsible, or by both.
(b) Each party to an offense may be charged with commission of the offense.
Section 7.02 then provides the standards for determining this vicarious responsibility. TEX.PENAL CODE ANN. § 7.02(a)(2) (Vernon Supp.1983) states:
(a) A person is criminally responsible for an offense committed by the conduct of another if:
(2) acting with intent to promote or assist the commission of the offense, he solicits, encourages, directs, aids, or attempts to aid the other person to commit the offense....
To be guilty of an offense when actually present at the time of the commission, the accused must encourage the offense by words or agreement to its commission. Such agreement must be prior to or contemporaneous with the criminal event. Suff v. State, 531 S.W.2d 814 (Tex.Crim.App.1976). Circumstantial evidence may be sufficient to show that one is a party to a crime. The court may look to events before, during, and after the commission of the offense. Morrison v. State, 608 S.W.2d 233, 234 (Tex.Crim.App.1980); Wygal v. State, 555 S.W.2d 465 (Tex.Crim.App.1977).
In applying this standard to the case before us, the evidence clearly supports the fact that appellant’s behavior both during and after the robbery evidences that he did “aid” and “promote” the robbery of complainant’s property. Appellant was not present when the robbery commenced. However, he did come upon the robbery in progress; he observed the attack on com*539plainant and her cries for help; he observed her purse -on the front seat, and seizing the opportunity, he took her property while she was being held “in fear of imminent bodily injury or death.” There is no evidence of a prior conspiracy between the three men to commit robbery. However, appellant grabbed the purse while the owner was being restrained and placed in fear of injury or death. He thus participated in the event. This participation was itself an agreement “to commit the offense” which “was formulated contemporaneously with the offense.” Curtis v. State, 573 S.W.2d 219 (Tex.Crim.App.1978); Suff v. State, supra. The absence of words evidencing agreement between appellant and the other two males is of no consequence. Barron v. State, 566 S.W.2d 929 (Tex.Crim.App.1978); Curtis, supra. The commission of the offense had not been completed when appellant stole the purse. The owner of the property was being attacked by the robbers when the purse was taken. The purse was as close to the complainant as it was to the two men who were attacking her and it was not under the control of anyone. Appellant’s grabbing the purse was just another act in the on-going process of robbery. The fact that appellant never personally placed complainant in fear of bodily harm or death does not negate his responsibility for the robbery. TEX.PENAL CODE ANN. § 7.01(a) (Vernon Supp.1983).
Appellant’s behavior following the robbery further evidences his intent to participate in the robbery. He was found hiding from the police in an abandoned building; he claimed ownership of the money which he held in his hand; and he denied any knowledge of the rape or robbery. Subsequently, he led the police to the purse which he had hidden. Clearly the evidence was sufficient to hold appellant responsible as a party to the robbery. Appellant’s two grounds of error should be overruled.
Judgment of the trial court should be affirmed.